DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170157512 to Long et al (Long) in view of US Pub. 20140038708 to Davison et al (Davison).

Claims 1, 11, and 16. Long discloses a method for generating views of a game, comprising: 
receiving game state data and user data of one or more players participating in a gaming session that is live (Fig. 2, and ¶91 “live cast” and “live streams”) of a video game being played by the one or more players (¶130 discloses examples of multiplayer games, and “the SLIVER platform as disclosed herein expand such limited fields of views or limited viewing perspectives by capturing game plays from other pre-determined or user-configured virtual cameras and virtual camera arrays, through automatically generated or pre-configured trajectories, thus allowing game viewing from new, optimized and customized perspectives”); 
identifying a spectator zone-of-interest in the gaming session, the spectator zone-of-interest having a scene of a virtual gaming world of the video game that is viewable from one or more camera perspectives in the virtual gaming world (¶96 “cues for critical game moment identification”; ¶¶113-116 “machine learning algorithms may be applied to the game environment, previously recorded game plays, or live game plays for highlight metadata generation”, “highlight cue identification”; and ¶123 “gaming moment of interest is configured and replicated according to received game play data, but with new virtual cameras inserted accordingly to the computed virtual camera trajectories” and “multiple cameras or camera arrays may be used to capture the scene from different perspectives”); and 
identifying a first camera perspective of the spectator zone-of-interest based on a first Al model trained to generate one or more corresponding camera perspectives of corresponding scenes of corresponding spectator zones-of-interest (¶106 “game play captured by inserted virtual cameras from viewing perspectives different from those shown during an initial broadcast, highlight effects, 
generating the first camera perspective of the scene of the spectator zone-of-interest (¶81 “live-replay of particular gaming moments”, and “Both immersive 360 spherical and regular video highlights and replays from one or more desired viewing angles may be generated accordingly, leading to new and dynamic perspectives on eSports spectating beyond today's current static streaming experience”; also see ¶123), and
streaming the first camera perspective to at least one spectator over a network (¶¶79-83).
However, Long fails to explicitly disclose: 
wherein the first camera perspective is current in time with the gaming session that is live; and 
streaming the first camera perspective to at least one spectator over a network concurrently with a plurality of camera perspectives streamed to devices of the one or more players participating in the gaming session (emphasis added).
Davison teaches wherein the first camera perspective is current in time with the gaming session that is live; and streaming the first camera perspective to at least one spectator over a network concurrently with a plurality of camera perspectives streamed to devices of the one or more players 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Long with the teachings of Davison in order to conveniently provide spectators with virtual viewpoints that they would most likely enjoy in hopes of providing a better viewing experience for spectators.

Claims 2, 12, and 17. Long discloses wherein the spectator zone-of-interest is identified based on a second Al model trained to isolate one or more spectator zones-of-interest that are likely to be viewed by one or more spectators, each of the one or more spectator zones-of-interest having a corresponding scene of the virtual gaming world, or wherein the spectator zone-of-interest is selected by a spectator (¶106 “user-identified gaming events”; and ¶133 “user-selection”).

Claims 4. Long discloses further comprising: identifying a second camera perspective of the scene of the spectator zone-of-interest based on the first Al model; generating the second camera perspective of the scene; and streaming the second camera perspective to at least one spectator, wherein the first camera perspective is generated for a current game play of a player participating in the gaming session, or 

Claims 5. Long discloses further comprising: streaming the first camera perspective to a first spectator; and streaming the second camera perspective to a second spectator simultaneous with streaming the first camera perspective to the first spectator (¶65 discloses game streaming and live-streaming; and ¶131 “game environment and game plays captured by different virtual camera arrays may be handled concurrently by individual GPUs, and shots from more than one virtual camera arrays may be made available for streaming to multiple users” ; also see ¶¶112-118).

Claims 6, 14, and 19. Long discloses further comprising: identifying the spectator zone-of-interest for a previous game play of a player participating in the gaming session; and streaming the first camera perspective as a highlight of the previous game play, wherein the first camera perspective was previously generated during the previous game play, or wherein the first camera perspective is newly generated for the scene for the previous game play of the player  (¶97 “video or game data feeds from any number of or all virtual cameras within the game world may be streamed to SLIVER server 240, which may then identify both on-screen and off-screen critical gaming moments, thus 

Claim 8. Long discloses further comprising: generating narration for the scene based on a third Al model trained to build narration for corresponding scenes of corresponding spectator zones-of-interest using statistics and facts for the corresponding spectator zones-of-interest (¶113 “historical data including statistics from multiple game plays”; and ¶¶95, 106, and 124 “overlaying game stats on a video”).

Claim 9. Long discloses further comprising: 
receiving game state data and user data of a plurality of players participating in a plurality of gaming sessions of a plurality of video games; 
receiving human input selecting one or more spectator zones-of-interest in the plurality of gaming sessions  (¶79 “manually configuring virtual camera and virtual camera arrays in desired arrangements or formations, and by controlling virtual camera locations or movements through pre-designed or live-computed trajectories”); and 
training the second Al model using the one or more spectator zones-of-interest selected by human input (¶128 “viewers can specify important game actions, and direct the system to highlight certain game actions or game moments”; and ¶133 “user-selection”).

Claims 10, 15, and 20. Long discloses further comprising: 

receiving information corresponding to views of the plurality of gaming sessions; and 
training the first Al model and the second Al model using the information, wherein the information includes: 
number of spectator jump-ins; or 
spectator commentary provided during views of the plurality of gaming sessions (¶129 “ranking, rating, and commenting”); or 
spectator bio-feedback provided during views of the plurality of gaming sessions; or 
spectator actions provided during views of the plurality of gaming sessions; or 
number of spectator replays for each of the plurality of gaming sessions; or 
number of spectator live views for each of the plurality of gaming sessions; or 
spectator reactions (¶128 “viewers can vote highlight videos up or down or score different aspects of highlight videos, thus providing feedback to machine learning algorithms driving the highlight generation module”; and ¶134 “viewer feedbacks”); or 
social media trends for each of the plurality of gaming sessions.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
Regarding amended independent claims 1, 11, and 16, the combination of Long in view of Davis has been determined to meet the claim limitations.  Long (see ¶¶81 and 123) discloses providing different gameplay perspectives using different cameras capturing particular gaming moments at particular viewing angles, and (see ¶¶79-83) discloses streaming live game views to spectators over different networks; while Davison (see Figs. 4A-D and 5, and ¶¶65 and 67) discloses “the multiple virtual viewpoints 148-8, 148-9, 148-10, 148-11 may be displayed simultaneously in substantially real-time as live gameplay”, and “During live game play, multiple virtual viewpoints 148-12, 148-13, 148-14, 148-15 may be presented to users for the live game action of users playing on computing devices 110-2, 110-3”.  Such that the gaming system of Long is modified with the teachings of Davison in order to provide game spectators with different instant live views of the game at their respective computing terminals.  Thus, the combination Long in view of Davison would meet the amended limitations of independent claims 1, 11, and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAMON J PIERCE/Primary Examiner, Art Unit 3715